IN THE COURT OF APPEALS OF IOWA

                                     No. 15-0026
                                  Filed April 8, 2015


IN THE INTEREST OF H.H.,
Minor Child,

B.H., Father,
Appellant,

M.K., Mother,
Appellant.
________________________________________________________________
      Appeal from the Iowa District Court for Polk County, William A. Price,

District Associate Judge.



          A mother and father appeal the termination of their parental rights to a

child, born in 2009. AFFIRMED ON BOTH APPEALS.



          Todd E. Babich of Babich Goldman, P.C., Des Moines, for appellant

father.

          Jami J. Hagemeier of Williams & Hagemeier, P.L.C., Des Moines, for

appellant mother.

          Thomas J. Miller, Attorney General, Kathrine S. Miller-Todd, Assistant

Attorney General, John P. Sarcone, County Attorney, and Stephanie Brown,

Assistant County Attorney, for appellee State.

          Charles Fuson of the Youth Law Center, Des Moines, attorney and

guardian ad litem for minor child.

          Considered by Vaitheswaran, P.J., and Tabor and Mullins, JJ.
                                           2


VAITHESWARAN, P.J.

          A father and mother appeal the termination of their parental rights to their

child, born in 2009. The father contends the record lacks clear and convincing

evidence to support the grounds for termination cited by the juvenile court. The

mother raises the same argument and also contends termination was not in the

child’s best interests, she should have been granted a six-month extension to

work towards reunification, and the court should have invoked certain exceptions

to termination.      On our de novo review, we are not persuaded by these

arguments.

          The parents have an extensive history of abusing a variety of illegal

substances, most recently methamphetamine.             The Department of Human

Services intervened four months after the child’s birth. The child was removed

and placed with a relative, and the State filed a child-in-need-of-assistance

petition.

          The department afforded the parents a litany of services to facilitate

reunification and saw temporary success with both father and mother, who were

then separated. Indeed, the father made so much progress that the child was

placed with him on an interim basis. The juvenile court subsequently returned

the child to his mother’s custody and closed the child-in-need-of-assistance

action.

          In 2013, the department filed another child-in-need-of-assistance petition,

again based on substance abuse. The court placed the child with the relative

who cared for him during the first proceeding.         Within a year, the child was
                                        3


returned to his mother. The juvenile court granted the district court concurrent

jurisdiction to litigate custody.

       Both parents took an active role in the care of their son. Both parents

returned to methamphetamine use. The juvenile court ordered the removal of

the child from the mother’s custody. He was transferred back to the relative’s

home, where he remained through the termination hearing.

       The parents’ cycle of treatment, relapse, more treatment, and more

relapse was the norm for most of the child’s life. The department reported the

parents were involved with the agency “for approximately 40 months out of the

68 months” of the child’s life. In the department’s view, the parents did not make

“the behavioral or life changes necessary to enable them to safely parent and

provide for [the child] on a consistent basis long-term.”     We concur in this

assessment.

       The juvenile court terminated the father’s parental rights pursuant to more

than one statutory provision. We find clear and convincing evidence to support

termination under Iowa Code section 232.116(1)(f) (2013) (requiring proof of

several elements including proof the child could not be returned to the parent’s

custody). See In re S.R., 600 N.W.2d 63, 64 (Iowa Ct. App. 1999) (holding we

need only find grounds to terminate under one of the sections cited by the

juvenile court to affirm). The father was in a criminal, court-ordered treatment

program at the time of the termination hearing. He was the subject of pending

drug and theft charges that could result in sentences totaling fourteen years. He

conceded he could not immediately have the child returned to his care. See In re
                                         4

A.M., 843 N.W.2d 100, 111 (Iowa 2014) (“At the present time” means at the time

of the termination hearing).

       The juvenile court terminated the mother’s parental rights pursuant to

more than one statutory provision. We find clear and convincing evidence to

support termination under Iowa Code section 232.116(1)(l) (requiring proof the

child was adjudicated in need of assistance, the parent “has a severe substance-

related disorder and presents a danger to self or others as evidenced by prior

acts,” and “[t]here is clear and convincing evidence that the parent’s prognosis

indicates that the child will not be able to be returned to the custody of the parent

within a reasonable period of time considering the child’s age and need for a

permanent home.”). The mother conceded she relapsed in May 2013. The

mother sought outpatient treatment. She completed the treatment program in

June, only to relapse “right after [she] graduated from that program.” Notably,

the mother previously participated in an eighteen-month residential treatment

program, but returned to drug use shortly after completing the program. While

her drug counselor and mental health counselor described her prospect of

staying off drugs as “very good,” the mental health counselor also stated he

would be confident in her stability if she could demonstrate the changes six

months after she was discharged from his intensive outpatient treatment

program. The mother failed to demonstrate this type of stability following prior

discharges, and her conceded drug use while caring for the child placed the child

in danger. Given the mother’s four-year unsuccessful effort to maintain sobriety,

we conclude the child could not be returned to her custody within a reasonable

period of time and section 232.116(l) was proved.
                                            5


         We next address whether termination of the parents’ rights to the child

was in the child’s best interests, an issue only expressly raised by the mother but

that also permeates the father’s argument. See Iowa Code § 232.116(2); see

also In re P.L., 778 N.W.2d 33, 37-38 (Iowa 2010). There is no question the child

shared a strong bond with the parents. The bond was confirmed by the child’s

therapist, who recommended a six month extension to facilitate reunification.

She noted the child “talk[ed] a lot about wanting his family back, wanting dad

back, and things to go back to normal.”         At the same time, the therapist

acknowledged the relative who stepped in to care for the child was the most

stable person in the child’s life. She also detailed significant upheavals in the

child’s emotional state following removals from his parents, including depression,

anxiety, and confusion. In light of the many reunification opportunities afforded

the parents and the many relapses, we conclude termination of their parental

rights was in the child’s best interests.

         For the same reasons, we conclude the mother was not entitled to a six-

month extension to facilitate reunification and the juvenile court appropriately

declined to invoke any of the statutory exceptions to termination. See Iowa Code

§§ 232.104(2)(b), .116(3). We affirm the termination of the parents’ rights to this

child.

         AFFIRMED ON BOTH APPEALS.